Mackintosh, J.
(dissenting)—No argument based upon the theory that the state has a right, in exercising the protection of its game and fish, to violate a solemn treaty made with Indian tribes, can receive the *534sanction of my conscience or my reason. I am unalterably of the opinion that tbe decision of this court in the Towessnute case is incorrect, and that the majority opinion in the instant case, following that decision, is wrong.
I have no patience with the violation of plain treaty provisions based in fact upon the strength of the violator and the weakness of the violated, but supported in theory by ingenious reasons and excuses. Such conduct is more fittingly engaged in by the Hun than by the civilized.
My inclination would be to go more extensively into an argument on this question were it not for the fact that the legislature of this state, in session in the present year, passed an act (Laws of 1921, p. 173, ch. 58) recognizing the injustice of the Towessnute decision and seeking to keep faith with the Yakima Nation. I content myself, therefore, with merely dissenting from the ma jority opinion.